Citation Nr: 1120470	
Decision Date: 05/25/11    Archive Date: 06/06/11

DOCKET NO.  08-04 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an increased (compensable) disability rating for service-connected bilateral hearing loss prior to February 28, 2011.

2.  Entitlement to an increased disability rating for service-connected bilateral hearing loss, currently rated as 10 percent disabling, on or after February 28, 2011.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1956 to October 1957.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

In December 2010, the Veteran presented testimony at a personal hearing conducted in Washington, D.C. before the undersigned who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.  A transcript of this personal hearing is in the Veteran's claims folder.

In January 2011, the Board remanded the matter for further development.   

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In January 2011, the Board remanded the matter to obtain VA treatment records and to afford the Veteran a VA examination.  VA treatment records dated from April 2006 to January 2011 were associated with the claims file and a VA examination was obtained in February 2011.  

Unfortunately, a review of that examination indicates that it is currently inadequate upon which to base a determination.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In January 2011, the matter was remanded to afford the Veteran a VA examination that considered the effect of the Veteran's hearing loss disability on his occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Department of Veterans Affairs, Apr. 24, 2007); see also 38 C.F.R. § 4.10.  In Martinak v. Nicholson, 21 Vet. App. 447 (2007) the United States Court of Appeals for Veterans Claims (Court) held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  In answer to the question "disability's effect on occupation," the February 2011 VA examiner responded "not employed."  Although the record reflects that the Veteran has been retired for a number of years, the examiner must nevertheless comment on the Veteran's service-connected hearing loss disability's effect on his ability to work, regardless if he is currently employed.  Further, in response to the question "disability's impact on occupational activities," the examiner responded "hearing difficulty."  That response is not specific and therefore is insufficient to address the impact of the Veteran's hearing loss on the Veteran's ability to maintain employment.  Moreover, in response to the question "are there effects on usual daily activities," the examiner stated "no."  However, the Veteran has consistently contended that he has difficulty hearing women's voices.  The Veteran's contentions that he has difficulty understanding women's voices must be addressed in the examination report.  Therefore, the Board finds that another VA examination is necessary to ascertain the impact of the Veteran's bilateral hearing loss on his daily activities and occupational functioning.  Stegall v. West, 11 Vet. App. 268 (1998).

Additionally, VA records dated from January 2011 to the present should be associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO/AMC should obtain VA records dated from January 2011 to the present and associate them with the claims file.

2.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected bilateral hearing loss.  Any and all studies, tests, and evaluations deemed necessary by the examiner, including the Maryland CNC test and a puretone audiometry test, should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected bilateral hearing loss.  The examiner should report all signs and symptoms necessary for rating the Veteran's bilateral hearing loss under the applicable rating criteria, 38 C.F.R. §§ 4.85 and 4.86.  

The examiner must comment as to the impact of bilateral hearing loss on the Veteran's daily activities and his occupational functioning, even though he is currently retired.  In particular, the examiner should address the Veteran's contentions that he has difficulty hearing women's voices and how this effects his occupational functioning and daily activities.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  Thereafter, the AMC/RO should review the claims file to ensure that the foregoing requested development has been completed.  In particular, the AMC/RO should review the requested examination report to ensure that it is responsive to and in complete compliance with the directives of this remand and if it is not, the VBA AMC should implement corrective procedures.  The Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

4.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).






_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



